         3:16-cr-30061-MFK-TSH # 201          Page 1 of 2                                    E-FILED
                                                              Tuesday, 23 October, 2018 09:41:10 AM
                                                                        Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

UNITED STATES OF AMERICA                  )
                                          )
               Plaintiff,                 )
                                          )
               v.                         )
                                          )        Case No. 3:16-cr-30061-MFK-TSH
AARON J. SCHOCK,                          )
                                          )
               Defendant.                 )


                                ENTRY OF APPEARANCE

         Now comes Brian Hayes, Special Assistant United States Attorney, and hereby

enters his appearance on behalf of the United States of America in the above-entitled

cause.

                                    Respectfully Submitted,

                                    JEFF SESSIONS
                                    ATTORNEY GENERAL OF THE UNITED STATES

                                    John R. Lausch, Jr.
                                    UNITED STATES ATTORNEY

                              By:   /s/ Brian Hayes
                                    Brian Hayes
                                    Special Assistant United States Attorney
                                    United States Attorney’s Office, NDIL
                                    219 S. Dearborn, 5th Floor
                                    Chicago, Illinois
                                    Telephone: (312) 353-5300




                                               1
       3:16-cr-30061-MFK-TSH # 201         Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to the counsel of record.



                                   /s/ Brian Hayes
                                   Brian Hayes
                                   Special Assistant United States Attorney
                                   United States Attorney’s Office, NDIL
                                   219 S. Dearborn, 5th Floor
                                   Chicago, Illinois
                                   Telephone: (312) 353-5300




                                             2
